Citation Nr: 1027102	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran served on active duty from March 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision which continued his rating of 
10 percent disabling. 

In January 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.   
A review of the record indicates that the Board's directives have 
been substantially complied with. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Unfortunately, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC 
for different reasons.  VA will notify the Veteran if further 
action is required.


REMAND

In a December 2009 statement, the Veteran indicated that he 
receives Social Security Administration (SSA) benefits and 
indicated that the November 1999 SSA decision references his skin 
disability.  He specifically requested that VA use the same 
records SSA used in making their determination.

When VA has notice that a veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents on which the decision was based.  See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Based upon the Veteran's statement, the SSA 
records are relevant to his increased rating claim for his skin 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the decision and records pertinent 
to the Veteran's claim for SSA disability 
benefits.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

2.	Then readjudicate the claims.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


